Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Griessmeier for the "SLEEP-MODE FOR ETHERNET CONTROLLER" filed 11/12/2020 has been examined.  This application Claims Priority from Provisional Application 62941164, filed 11/27/2019.  Claims 1-20 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Objections
3.         Claims 1-6 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.         Claims 1-3, 7-12, 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kanigicherla et al. (US#9,590,920) in view of Oh-Yang et al. (US#6,351,820).
Regarding claim 1, the references disclose a novel system and apparatus for reducing power consumption of a device in communications network, according to the essential features of the claim.  Kanigicherla et al. (US#9,590,920) discloses a configuration circuit, comprising: a connector; a controller communicatively coupled to the connector via one or more signal lines; a microcontroller communicatively coupled to the controller via an interface; and a connection detection circuit communicatively coupled to the microcontroller and the one or more signal lines (see Figs. 1-2 for the structure of the Ethernet controller), wherein the connection detection the MRIOV switch 106 is connected to the multi-host gigabit Ethernet controller 102, which includes a MAC layer 108 and a layer-2 switch 110 to enable concurrent communication between one or more network devices); and output an interrupt signal to the microcontroller in response to detecting communication traffic between the connector and the controller on the one or more signal lines (Fig. 2; Col. 6, line 53 to Col. 7, line3: Ethernet controller is also capable of power management control, interrupt handling, and handling broadcast and multicast data packets); wherein the microcontroller is configured to instruct the controller to wake from a low-power sleep mode in response to receiving the interrupt signal from the connection detection circuit (Fig. 2; Col. 8, lines 31-45: Ethernet controller 102 also implements a technology called "wake-on-LAN" which is a computer networking standard, which allows that a computer can be woken up from a sleep state with specific networking packet).
However, Kanigicherla et al. (US#9,590,920) does not disclose expressly the step to wake from a low power sleep mode in response to receiving the interrupt signal.  In the same field of endeavor, Oh-Yang et al. (US#6,351,820) teaches in Fig. 1 a block diagram illustrated a  high speed Ethernet PC card 10 comprises a high speed Ethernet controller 12, in which the Drag & Sleep Control Circuit will generate and transmit an interrupt signal to the controller to make the PC card get into sleeping state; as the disconnected connector unit is reconnected to the external system, the Drag & Sleep Control Circuit will generate and transmit an interrupt signal to the controller so as to make the PC card restore to the state of normal operation, while the PC card retains only the necessary internal devices under the sleeping state to remain idle condition, thereby, it can greatly lower the energy consumption to attain the object of energy saving (Col. 2; lines 16-32 & Col. 3, lines 11-67: the controller issues an interrupt signal to the processor that is operable to wake up the processor after determination of an end of a sleep mode).
Regarding claim 2, the reference further teaches wherein the connector is an Ethernet connector, wherein the controller is an Ethernet controller (Kanigicherla et al.: see Figs. 1-2 foe Ethernet controller).
Regarding claim 3, the reference further teach wherein the connection detection circuit is configured to monitor the one or more signal lines for a link pulse transmitted over the one or more signal lines (Oh-Yang et al.: Fig. 4; Col. 6, lines 18-63: the signal generated and transmitted to the high speed Ethernet controller 12 is a pulse signal generated by using the sleep state signal SLEEP/WAKE to trigger an One-shot Circuit).
Regarding claims 16-18, they are method claims corresponding to the apparatus claims 1-3 discussed above. Therefore, claims 16-18 are analyzed and rejected as previously discussed with respect to claims 1-3 above.
Regarding claims 7-12, 15, they are system claims corresponding to the apparatus claims 1-3 discussed above. Therefore, claims 7-12, 15 are analyzed and rejected as previously discussed with respect to claims 1-3 above.
One skilled in the art would have recognized the need for effectively and efficiently reducing power consumption of a device in communications network, and would have applied Oh-Yang’s Drag and Sleep according to the connecting status between a connector unit and external system into Kanigicherla’s Ethernet controller for the multi-host processors.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Oh-Yang’s PC card with automated drag and sleep function into Kanigicherla’s multi-host Ethernet controller with the motivation being to provide a .
Allowable Subject Matter
10.	Claims 4, 6, 13, 19, 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 14 depend on the objected claims 4, 13 above. 

11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the one or more signal lines include a first signal line and a second signal line, wherein the controller is configured to receive a first differential signal from the connector via the first signal line and to receive a second differential signal from the connector via the second signal line; wherein the connection detection circuit is further configured to output an indication to the microcontroller in response to detecting a break in communication traffic between the connector and the controller on the one or more signal lines; wherein the microcontroller is further configured to instruct the controller to operate in the low-power sleep mode in response to receiving the indication from the connection detection circuit, as specifically recited in the claims.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Raisoni (US#10,966,219) is cited to show communication between devices using a wireless communication protocol.
The Lee et al. (US#2010/0322125) shows remote control method of sensor node for low power and sensor network therefor.
The Gudan et al. (US#9,747,538) shows low power radio frequency communication.
The Park (US#2014/0307281) shows interface card, network device having the same and control method therefor.
The Gu et al. (US#9,612,653) integrated circuit with selectable power on reset mode.
The Naveh et al. (US#7,350,087) system method of message-based power management.

The Gong et al. (US#11,005,670) shows low standby power circuit architecture for power saving within power source equipment.
The An et al. (US#2021/0055963) shows wake detection at controller for PHY layer of single pair Ethernet network, and related systems, methods and devices.
The Crayford (US#5,404,544) shows system for periodically transmitting signal to/from sleeping node identifying its existence to a network and awakening the sleeping node responding to received instruction.
The Looi et al. (US#8,850,250) shows integration of processor and input/output hub.
The Hua et al. (US#8,892,915) shows method and apparatus of power over Ethernet.
The Lukacs (US#10,965,477) shows enhanced power saving mode in systems providing power over transmission lines.
The La et al. (US#10,306,397) shows method for automatically connecting a short range communication between two devices and apparatus for the same.
The Van Der Zanden et al. (US#9,606,615) shows apparatus method and computer program for data transport with reduced power consumption during link idle times.
The Mills et al. (US#7,317,732) shows method and apparatus for handling link suspend pulse and silent line state transitions of a network device.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
01/12/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477